Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-19-00474-CV

                                 IN THE INTEREST OF B.J.A., a Child

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018PA00541
                         Honorable Charles E. Montemayor, Judge Presiding 1

       BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

        SIGNED December 18, 2019.


                                                          _____________________________
                                                          Patricia O. Alvarez, Justice




1
 The Honorable Michael E. Mery is the presiding judge of the 37th Judicial District Court, but the Honorable Charles
Montemayor, Associate Judge, heard the case and signed the final order.